Citation Nr: 0028109	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-40 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of VA dependency and indemnity compensation 
benefits in the amount of $2,058.92, was timely filed.

ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
16, 1975, when he died.  The appellant is his mother.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the RO and Insurance 
Center in St. Paul, Minnesota.  A notice of disagreement was 
received there in January 1996.  The statement of the case 
was issued by the RO in Washington, D.C. in February 1996.  A 
substantive appeal was received in April 1996.  A hearing was 
scheduled before a member of the Board in Washington, D.C. to 
take place in August 2000, but the appellant failed to appear 
for this hearing.


REMAND

A review of the record reveals that the appellant was awarded 
VA dependency and indemnity compensation benefits effective 
May 1975.  An overpayment in the amount of $1,058.72 was 
created in December 1992 after it was discovered that the 
appellant had received over $4,000 in (previously unreported) 
income in 1989.  However, in a July 1993 decision, the 
Committee granted the appellant's request for a waiver of 
recovery of this debt.  

In October 1993, the appellant's benefits were further 
adjusted, effective February 1990, when it was discovered 
that she received additional unreported income in the form of 
Social Security Administration (SSA) benefits.  This action 
created an overpayment in the amount of $991.96.  Thereafter, 
in September 1994, the RO terminated the appellant's benefits 
effective February 1991 after it was discovered that she 
received additional unreported income during the relevant 
time period.  This action created an additional overpayment 
of $1,071.96.  

In October 1995, the RO received the appellant's request for 
a waiver of recovery of the debt in the total amount of 
$2,058.92.  A review of the currently appealed November 1995 
Committee decision reveals that the appellant's request for a 
waiver of this debt was denied as she had not filed her 
application for such waiver within 180 days from the date of 
notification of this indebtedness (along with the right to 
request waiver and time limit) as mandated by 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. § 1.963(b).  According to the 
Committee the appellant was informed of the initial 
indebtedness by a letter dated October 16, 1993 but a request 
for a waiver was not received until October 19, 1995.  The 
Board notes that a copy of the letter informing the appellant 
of the initial indebtedness is not of record.  

The Committee does not mention whether the appellant was 
informed of the additional overpayment ($1,071.96) created, 
although this amount was clearly included in the decision 
(wherein it was determined that the appellant failed to 
timely file her application for a waiver of recovery of the 
overpayment in the full amount, $2,058.92).  

The Board notes that a copy of the letter informing the 
appellant of the additional indebtedness was not associated 
with the record until the appellant attached a copy of same 
with her April 1996 substantive appeal.  Essentially, a copy 
of this September 1994 letter from the St. Paul, Minnesota 
Debt Management Center was attached to support her contention 
that, essentially, she was not informed of her appellate 
rights.  In this regard, the Board notes that the copy of the 
September 14, 1994 letter submitted by the appellant does not 
contain information to the effect that she had a right to 
request a waiver within the 180-day time limit.   

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R. § 19.9 (1999).  In this case, since the timeliness of 
the appellant's request for waiver of the indebtedness is at 
issue, further evidence-specifically, copies of the debt 
notification letters, to include an explanation of her right 
to request waiver of the overpayment and the time period in 
which to do so (or other substantial proof that such 
information was sent to the appellant)-should be associated 
with the record, and the claim considered in light of such 
evidence.  

Finally, the Board notes that in correspondence received from 
the appellant in April 1996, she specifically indicated that 
she desired both a hearing before the Board and before 
regional office personnel.  As noted above (in the 
"Introduction"), a hearing was scheduled before the Board, 
but the appellant failed to appear for this hearing.  
However, there is no indication regarding whether an RO 
hearing was ever scheduled.  Further development in this 
regard is also necessary prior to appellate review.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should schedule the appellant 
for a hearing before a hearing officer at 
the RO at the earliest available 
opportunity, and provide her with 
appropriate notice.  If the appellant no 
longer desires such a hearing, she should 
indicate as much in a signed writing and 
that document should be associated with 
the claims file.

2.  The RO should contact the RO and 
Insurance Center in St. Paul, Minnesota, 
to request copies of the debt 
notification letters that were sent to 
appellant (apparently dated in October 
1993 and September 1994) that include an 
explanation of her right to request 
waiver of the overpayment and the time 
period in which to do, or that it 
otherwise provide substantial proof that 
such information was sent (e.g., if a 
computer printout indicates that a "Code 
101" letters were sent to the appellant, 
the printout should be provided along 
with "generic" copies of these letters 
as they existed in October 1993 and 
September 1994).  

3.  When the above action has been 
completed, and additional documentary 
evidence has been associated with the 
record, the timeliness issue should be 
reevaluated.  In the event that the 
determination remains adverse to the 
appellant, an appropriate supplemental 
statement of the case should be issued to 
her and she should be afforded the 
applicable time period in which to 
respond before the claims folder is 
returned to the Board for completion of 
appellate review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




